OPINION — AG — QUESTION(1): "ARE CLAIMS (FILED PRIOR TO 1963 AMENDMENT — HOUSE BILL NO. 782) AGAINST THE STATE HIGHWAY CONSTRUCTION AND MAINTENANCE FUND FOR APPRAISERS' FEES IN CONDEMNATION CASES VALID AS TO AMOUNTS CLAIMED IN EXCESS OF $15.00 FOR EACH DAY OR PORTION OF A DAY DEVOTED TO MAKING APPRAISALS?" — AFFIRMATIVE, QUESTION(2): "IS A CLAIM FILED AGAINST FUNDS APPROPRIATED TO THE STATE HIGHWAY DEPARTMENT FOR TUITION EXPENSE IN ATTENDING AN AUCTION SCHOOL BY PERSONNEL OF THE STATE HIGHWAY DEPARTMENT (DEPARTMENT OF TRANSPORTATION) A VALID CLAIM?" — (HOUSE BILL NO. 936) — AFFIRMATIVE CITE: 69 O.S. 1961 46 [69-46], 28 O.S. 1961 49.1 [28-49.1] (BURCK BAILEY)